NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 16-30067

                  Plaintiff-Appellee,            D.C. No. 4:02-cr-00108-SEH

   v.
                                                 MEMORANDUM*
 MATHEW DOUGLAS WINCHELL,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Mathew Douglas Winchell appeals from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s request for oral
argument is denied.
         Winchell contends that the district court abused its discretion by declining to

reduce his sentence under Amendment 782 to the Sentencing Guidelines. The

district court acted within its discretion when it denied Winchell a sentence

reduction based on the large quantities of drugs he supplied over a long period of

time, his managerial role in the drug distribution enterprise, and the fact that he

engaged in illegal activity in the presence of children. See U.S.S.G. § 1B1.10 cmt.

n.1(B); United States v. Lightfoot, 626 F.3d 1095-96, 1096 (9th Cir. 2010).

Furthermore, notwithstanding the court’s failure to specifically address Winchell’s

argument concerning his post-offense conduct, the court’s explanation of its denial

was sufficient. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                            2                                    16-30067